Citation Nr: 0403413	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-07 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to an increased rating for service-connected 
chondromalacia patella of the right knee, currently evaluated 
as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from March 1995 to 
September 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision by the RO in Togus, Maine 
which granted an increased 20 percent rating for service-
connected chondromalacia patella of the right knee.  The 
veteran appealed for an increased rating.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Prior to the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001).  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2003).

The Act and the implementing regulations require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not yet 
received this notice.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992).  Therefore, for 
these reasons, a remand is required.  Moreover, it is the 
RO's responsibility to ensure that all appropriate 
development indicated is undertaken in this case.

Any ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 are completed.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
Quartuccio, supra.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for knee disabilities 
since January 2002.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records.

3.  The RO should request the VA medical 
facility in Togus, Maine to furnish 
copies of any additional treatment 
records covering the period from January 
2002 to the present.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should review the claim for an increased 
rating for a right knee disability.  If 
the claim remains denied, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and he should be given an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




